United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-60873
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EVAN DOSS, JR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:98-CR-5-LS
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Evan Doss, Jr., appeals the revocation of his supervised

release from his underlying conviction for conspiracy to commit

bankruptcy fraud and fraudulent transfer of assets.     He argues

that the district court erroneously concluded that he failed to

make genuine efforts to obtain employment and make restitution

payments and that he failed to explain adequately his reported

income of a $1,000 consultant fee.   After reviewing the record,

we conclude that the evidence was sufficient to show by a

preponderance of the evidence that Doss violated his supervised

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60783
                                 -2-

release, and the district court did not abuse its discretion.

See United States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995);

United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).

       Doss also argues that his right to confrontation was

violated by the admission of hearsay testimony from his probation

officer.    Because Doss did not object to the testimony in the

district court, our review is for plain error.       See United States

v. Ferguson, 369 F.3d 847, 849 (5th Cir. 2004); see also United

States v. Olano, 507 U.S. 725, 731-37 (1993).       Due process

affords Doss the right to confront and cross-examine adverse

witnesses unless there is a specific finding of good cause for

not allowing confrontation.    Morrissey v. Brewer, 408 U.S. 471,

489 (1972); McCormick, 54 F.3d at 221.     Because we conclude that

the challenged hearsay testimony was not the only evidence

supporting the revocation of Doss’s supervised release, Doss

cannot show that the confrontation violations, if any, affected

his substantial rights and constituted plain error.       See Olano,
507 U.S. at 734; McBride v. Johnson, 118 F.3d 432, 438 (5th Cir.

1997).

       Finally, Doss argues that the district court erroneously

prevented him from attacking the underlying restitution order

during the revocation proceeding.    The district court did not

err.    See United States v. Holland, 850 F.2d 1048, 1050 (5th Cir.

1988); United States v. Irvin, 820 F.2d 110, 111 (5th Cir. 1987).

       The district court’s judgment is AFFIRMED.